Citation Nr: 1217358	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine herniated nucleus pulposus with degenerative joint disease, rated 20 percent prior to August 25, 2010, and 40 percent from then. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for any portion of the appeal period prior to August 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1966 to July 1970 and from January 1975 to February 1991. 

This matter arises to the Board of Veterans' Appeals (Board) from March and June 2007 rating decisions.  In pertinent part of a March 2007 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, denied increased ratings for herniated nucleus pulposus (rated 20 percent) and for right lower extremity radiculopathy (rated 10 percent).  In pertinent part of a June 2007-issued rating decision, the Roanoke, Virginia, RO denied a total disability rating based on individual unemployability (hereinafter: TDIU). 

The Board remanded the case for development in August 2010.  

In a December 2011-issued rating decision, VA's Appeals Management Center (hereinafter: AMC) granted an increased, 40 percent, schedular rating effective August 25, 2010, for herniated nucleus pulposus with degenerative joint disease of the lumbar spine.  That rating decision also granted TDIU effective August 25, 2010.  The Board has re-characterized the issues shown on page 1 to reflect these changes. 


FINDINGS OF FACT

1.  Incapacitating episodes of intervertebral disc syndrome are not shown. 

2.  Throughout the appeal period, a lumbar spine herniated nucleus pulposus with degenerative joint disease has been manifested by range of motion that varies from as much as 50 pain-free degrees of flexion to as little as 25 pain-free degrees of flexion.  

3.  At no time during the appeal period has the lumbar spine disability more nearly approximated a level of disability that would warrant a rating greater than 40 percent. 

4.  Left lower extremity radiculopathy has been manifested throughout the appeal period by multiple toe paresthesias, radiating pain, and weak ankle jerks.  

5.  At no time during the appeal period has left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis. 

6.  Right lower extremity radiculopathy has been manifested throughout the appeal period by absent ankle jerks, sciatic pain, numbness, and paresthesia, and calf muscle weakness. 

7.  At no time during the appeal period has right lower extremity radiculopathy more nearly approximated severe incomplete paralysis.

8.  The Veteran has not been employed since May 5, 2005, due to service connected disabilities.

9.  From May 5, 2005, the Veteran has had a single service-connected disability ratable at 60 percent or more.  


CONCLUSIONS OF LAW

1.  For the period from July 14, 2004, the criteria of a 40 percent schedular rating for lumbar spine herniated nucleus pulposus with degenerative joint disease, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5243 (2011).

2.  For the entire appeal period, the criteria for a schedular rating greater than 40 percent for lumbar spine herniated nucleus pulposus with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5243 (2011).

3.  For the period from July 14, 2004, the criteria of a 20 percent, but not greater, schedular rating for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2011).

4.  For the period from July 14, 2004, the criteria of a 10 percent, but not greater, schedular rating for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2011).

5.  For the period from May 5, 2005, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in March 2006 addresses the rating criteria and effective date provisions that are pertinent to the claim.

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examination.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The lumbar spine has been rated 20 percent disabling prior to August 25, 2010, and 40 percent since.  Diagnostic Code 5243, intervertebral disc syndrome, has been assigned for the entire appeal period.  Intervertebral disc syndrome may be rated in two ways.  First, it may be rated according to frequency of incapacitating episodes thusly:

     With incapacitating episodes having a total duration of at least 6 weeks
     during the past 12 months.........................................................60 percent
     
     With incapacitating episodes having a total duration of at least
     4 weeks but less than 6 weeks during the past 12 months......40 percent
     
     With incapacitating episodes having a total duration of at least 2 weeks
     but less than 4 weeks during the past 12 months................20 percent
     
     With incapacitating episodes having a total duration of at least one week
     but less than 2 weeks during the past 12months......................10 percent
     
Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.
     
Second, intervertebral disc syndrome may also be rated under the General Rating Formula for Diseases and Injuries of the Spine, as follows:

Unfavorable ankylosis of the entire spine......100 percent

Unfavorable ankylosis of the entire thoracolumbar spine.................................................................50 percent

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................40 percent

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or,
the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................20 percent

Forward flexion of the thoracolumbar spine greater
than 60 degrees but not greater than 85 degrees; or,
or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour...........................................10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also 38 C.F.R. § 4.71, Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

In the early 1990s, the Veteran appealed for a higher initial rating for the lumbar spine.  That appeal resulted in a February 1995 Board decision that denied a schedular rating greater than 20 percent.  

In December 2004, the Veteran reported that his back condition was worsening and requested an increased rating.  Concerning this claim, received by the RO in December 2004, relevant examination, hospitalization, and/or treatment reports dated prior to the claim, but within a year of the claim, are relevant and will be considered.  38 C.F.R. § 3.157 (a).  

A July 2004 VA out-patient treatment report that notes that a recent magnetic resonance imaging study (MRI) showed a moderate herniated nucleus pulposus with impingement on the right S1 nerve root.  The Veteran reported pain going down the right leg.  

A November 2004 VA neurosurgery report notes low-back pain radiating in L5 distribution and a worsening low-back disorder.  Straight-leg-raising test was negative on the left, but caused right anterior thigh pain and back pain at 45-degrees.  An MRI showed degenerative disc disease with more changes at L5-S1 and significant loss of disc height as well as bilateral disk bulge causing significant nerve root impingement.  The assessment was L5 radiculopathy.  

A February 2005 VA compensation examination report reflects that the Veteran was last employed in November 2004.  He currently worked as a dump-truck driver, in a temporary position.  He reported frequent flare-ups of right-sided radiculopathy.  These flare-ups occurred at least twice weekly and lasted several hours.  The thoracolumbar spine was capable of 65-degrees of flexion with pain, 30-degrees of extension with severe pain, 30-degrees of lateral bending in each direction with pain, and 30-degrees of rotation in each direction with pain.  Repeated forward flexions further decreased the range of motion in increments of at least 5-degrees on each try.  Thus, three attempts might have resulted in 50-degrees or less of pain-free forward flexion.  Laseque's sign was positive on the right (positive Laseque's sign indicates sciatica, rather than hip joint disease, Dorland's Illustrated Medical Dictionary 1524 (28th ed. 1994)).  The diagnosis was multi-level post-traumatic degenerative changes of the lumbosacral spine with L5-S1 right paracentral disc herniation causing impingement of the right S1 nerve root.  There was additional functional impairment due to pain, particularly during flare-ups. 

In February 2005, the Veteran' spouse wrote a letter to VA that supports his complaints of worsening low-back pains.  

A May 2005 VA report notes that the Veteran's gait was unsteady and he was instructed to do no heavy lifting. 

According to a November 2006 VA compensation examination report, the right lower leg was numb and all toes had paresthesia (tingling), bilaterally.  The Veteran had applied for SSA disability.  The Veteran also reported erectile dysfunction, right leg and right foot weakness, unsteadiness, and dizziness.  The examiner related these to the service-connected low-back disability and noted that the Veteran himself related dizziness to current medications.  The examiner noted that pain radiated from the low back to both lower extremities in the same distribution pattern.  There were severe daily flare-ups of pain.  The Veteran used a transcutaneous electrical nerve stimulation (TENS) unit, medication, heat, and rest to treat the pain.  The examiner estimated a 70 percent loss of motion of the spine, but there had been no incapacitating episodes of intervertebral disc syndrome in the recent 12 months.  The Veteran was unable to walk more than a few yards.  He also reported that spasms felt like someone stabbing him in the back.  

The examiner palpated spasm on both sides of the lower back.  Lumbar flattening was observed.  Neither lower extremity perceived vibratory sensation, but both perceived pinprick and light-touch sensations.  Ankle jerks were absent on the right and weak (1+) on the left.  

The thoracolumbar spine exhibited 40 degrees of active flexion with pain beginning at 30 degrees.  There was 18 degrees of extension with pain at 12 degrees (these values should be rounded-off to 20 degrees and 10 degrees, respectively).  There was 24 degrees of right and left lateral bending (rounded to 25 degrees) with pain at 20 degrees.  There was 20 degrees of right rotation with pain at 14 degrees (15 degrees).  There was 20 degrees of left rotation with pain at 16 (15) degrees.  An MRI was performed.  The final diagnoses were disc bulges at L4 through S1 with neural foramina encroachment, degenerative disc disease, and radiculopathy.  The examiner also reported herniated nucleus pulposus with degenerative disc disease of the upper lumbar spine, but did not list which vertebrae were involved.  

In November 2006, the Veteran reported that he had been terminated from his job because of his back disability.  In November 2006, the Veteran' spouse sent in a VA Form 21-4138, Statement In Support Of Claim, to VA, supporting his complaints of worsening low-back pains and supporting his claim of unemployability.  

In March 2008, the Veteran's spouse and another lay witness sent in letters of support.  

A July 2009 VA orthopedic compensation examination report notes that pain radiated down the right lower extremity.  Although the report noted thoracic spasm, the report does not address lumbar spasm.  There were daily flare-ups of back pains and frequent radiation to the right leg.  The examiner noted that numbness, paresthesia, and leg and foot weakness are related to the service-connected disability.  The examiner found thoracic spasm, a slight (4/5) right tibialis anterior muscle weakness, and a slight (4/5) right extensor hallucis longus muscle weakness.  The examiner felt that the lower extremities had full sensation to all stimuli.  

The thoracolumbar spine exhibited 45 degrees of active flexion, 10 degrees of active extension.  There were 15-degrees of active right and 15-degrees left lateral bending.  There were 25-degrees of active right rotation and 25-degrees of left rotation.  There was pain on motion.  After repetitive motion, pain caused the ranges of motion to be 40 degrees of active flexion, 10 degrees of active extension.  There was 15 degrees of active right and 15 degrees left lateral bending.  There were 25-degrees of active right rotation and 25-degrees of left rotation.  The Board has rounded-off where appropriate.  

The final diagnoses were degenerative lumbar sacral spine disease; herniated nucleus pulposus of the lumbar sacral spine; right L4-5 radiculopathy with sciatica and mild myelopathy; and, lumbago.  Concerning the new diagnosis of lumbago, this is simply pain in the lumbar region, Dorland's Illustrated Medical Dictionary 961 (28th ed. 1994).

The examiner noted that the Veteran had not worked since 2005 and opined that the Veteran was unable to perform any physical occupation.  He could work at a sedentary job where he did not lift more than 10 pounds. 

In September 2009, the RO received SSA records, including an SSA disability determination dated in November 2006.  The disability determination form reflects that disability from working began on May 2, 2005.  The primary diagnosis was discogenic degeneration of the back.  The secondary diagnosis was deafness.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge that he experiences daily back pain beginning when he arises every morning and continuing throughout the day.  He felt that the back pain was level 8 on a 10-point scale.  The Veteran mentioned his prescription pain medications and side effects such as extreme drowsiness.  He testified that he last worked in May 2005, before being fired from a truck-driving job after a mishap that he felt was related to his fatigue and drowsiness caused by medication.

The Board remanded the case in August 2010. 

The Veteran underwent a VA compensation examination in August 2010.  The August 2010 report is similar to the July 2009 VA examination report, except that the Veteran reported 60 days of incapacitating episodes of intervertebral disc syndrome in the recent 12 months.  The examiner agreed that intervertebral disc syndrome caused incapacitating episodes, but did not address the accuracy of the 60-days of incapacitation reported by the Veteran.  

The August 2010 VA compensation examination report notes that the thoracolumbar spine ranges of motion had decreased to 25 degrees of active flexion, to 15 degrees of active extension, to 15 degrees of right lateral bending, and to 10 degrees of left lateral bending.  There was only 5 degrees of right and left rotation.  The examiner also found decreased sensation in the right calf and foot.  LaSeque's sign was positive on both sides (indicates sciatica).  

The medical evidence accumulated during the lengthy (over 8 year) appeal period reflects variations in the severity of the lumbar spine disability.  The Board must reconcile the variances in reported range of motion, radiculopathy, and myelopathy into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  

The first issue for Board resolution is to determine whether the lumbar spine disability has caused incapacitating episodes of intervertebral disc syndrome.  The Veteran reported that he was incapacitated by episodes of intervertebral disc syndrome for 60 days in a recent 12-month period.  In August 2010, a VA examiner agreed that intervertebral disc syndrome caused incapacitating episodes.  However, as noted above, VA's rating schedule defines an incapacitating episode as, "...a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  In this case, while the prescription medications might evince "treatment by a physician," throughout the appeal period, none of the medical evidence reflects that a physician or other health care professional has prescribed bed rest.  Therefore, for purposes of VA's rating schedule, incapacitating episodes of intervertebral disc syndrome are not shown.

The Board's next task is to determine if a staged rating may be applied.  Staged ratings are applied where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, the evidence contains no such factual findings.  The assignment of staged ratings is therefore inappropriate.  

The various examination and treatment reports reflect thoracolumbar spine ranges of motion in flexion that vary from as much as 50 pain-free degrees to as little as 25 pain-free degrees.  Under Diagnostic Code 5243, this could be rated a maximum of 40 percent.  Because each VA examiner during the appeal period has found additional disability due to such factors as painful motion, and considering the tenets of 38 C.F.R. § 4.59 and DeLuca, supra, the Board will assign a 40 percent rating for intervertebral disc syndrome for the entire appeal period.  At no time during the appeal period, however, has the herniated nucleus pulposus with lumbar spine degenerative joint disease more nearly approximated a level of disability that would warrant a rating greater than 40 percent. 

For the period prior to August 25, 2010, the evidence favors an increased, 40 percent, rating for the lumbar spine.  For the entire appeal period, the preponderance of the evidence is against a schedular rating greater than 40 percent for the lumbar spine.  Because the preponderance of the evidence is against that part of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Consideration of separate ratings for neurological involvement is required by Note (1) following the rating schedule for limitation of motion of the spine.  Although the Veteran has not appealed the 10 percent initial radiculopathy rating, the Board's jurisdiction over this issue arises from the rating schedule itself, which makes the severity of any neurological involvement part and parcel of any disability rated under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Note (1).  

The RO has granted a separate 10 percent schedular rating for radiculopathy of the right lower extremity effective from July 14, 2004, under Diagnostic Code 8520.  Under that diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or very rarely lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011). 

The November 2006 VA compensation examination report is perhaps the most comprehensive report with respect to evidence of radiculopathy, as that examination was designed specifically for brain and spinal cord injuries, rather than for orthopedic injuries.  The physician found bilateral toe paresthesias and noted that pain radiated to both lower extremities in the same distribution pattern and neither lower extremity perceived vibratory sensation.  Ankle jerks were absent on the right and weak on the left.  Lumbar flattening was observed.  Although other VA examination reports do not report left lower extremity radiculopathy, this does not mean that it was not present.  It does mean, however, that the Board must reconcile the various reports into a consistent disability picture.  

Because the November 2006 VA spinal cord compensation examination report reflects that left lower extremity radiculopathy is wholly sensory, that disability more nearly approximates mild incomplete paralysis of the sciatic nerve.  Thus, a separate 10 percent rating will be assigned under Diagnostic Code 8520 for the left lower extremity for the entire appeal period.  Since it is wholly sensory a preponderance of the evidence is against a higher evaluation. 

Addressing radiculopathy of the right lower extremity, the November 2006 VA spinal cord examination report notes that ankle jerks were absent on the right.  In July 2009, a VA physician found right calf muscle weakness.  Most of the examination reports during the appeal period mention right lower extremity sciatic pain, numbness, and paresthesias.  Thus, the right lower extremity radiculopathy produces more impairment than does the left lower extremity, because there is both sensory and motor impairment.  For that reason, after considering all the evidence of record and after reconciling the various reports into a consistent disability picture, the Board finds that right lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve.  However, a preponderance of the evidence is against a higher evaluation because severe incomplete paralysis is not shown.  

TDIU Prior to August 25, 2010

The Veteran contends that service connected disabilities prevent him from engaging in substantially gainful employment.  VA has already assigned TDIU effective August 25, 2010.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Age may not be considered as a factor in evaluation service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).  

On August 25, 2010, the Veteran had one 40 percent disability rating and sufficient additional disability ratings to bring the combined rating to 70 percent or more.  The next question for resolution is whether, due to the grant of additional ratings in the decision above, the schedular requirements for TDIU, set forth at 38 C.F.R. § 4.16 (a), are met during any portion of the appeal period prior to August 25, 2010.  

Because the effective date of the increased ratings granted above will coincide with the favorable evidence dated July 14, 2004, the Board will accept that date as the beginning of the current appeal period.  Effective July 14, 2004, the lumbar spine will be rated 40 percent, right lower extremity radiculopathy will be rated 20 percent, left lower extremity radiculopathy will be rated 10 percent, and a bilateral hearing loss disability remains rated at 10 percent.  With these additional grants of benefits, as of July 14, 2004, the requirement for TDIU set forth at § 4.16(a) are met.  This is so because disabilities resulting from common etiology will be considered as one disability.  The lumbar spine herniated nucleus pulposus, right lower extremity radiculopathy, and left lower extremity radiculopathy result from common etiology and combine to 57 percent, which is rounded-off to 60 percent.

The Veteran's formal application for TDIU reflects that he has not been employed since May 5, 2005.  Although a VA examiner in July 2009 opined that the Veteran could work at a sedentary job, that examiner appears to have considered only the service-connected low back disability.  No mention was made of other service-connected disabilities, such as hearing loss, major depression, and tinnitus.  Thus, the medical opinion carries little persuasive value, as it is based on incomplete facts.  

An SSA decision reflects that the Veteran is deemed unemployable due to his back pain and his deafness.  This decision is highly relevant to VA's TDIU determination, as only service-connected disabilities were considered.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise concerning TDIU.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  TDIU will be granted for the period from May 5, 2005.

Extra-schedular Consideration

38 C.F.R. § 3.321(b) (2011) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  However, according to VAOPGCPREC 6-96, the Board lacks jurisdiction to address an extraschedular evaluation in the first instance.  See also Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Based upon the above analysis the established schedular criteria describe the severity and symptoms of the disabilities rated.  Thus, further inquiry into extra schedular rating is unwarranted.


ORDER

For the period from July 14, 2004, a 40 percent schedular rating, but not greater, for lumbar spine herniated nucleus pulposus with degenerative joint disease is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the period from July 14, 2004, a 20 percent initial schedular rating, but not greater, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the period from July 14, 2004, a 10 percent schedular rating, but not greater, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

TDIU is granted from May 5, 2005, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
 MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


